Case 19-13273-VFP             Doc 400       Filed 04/02/20 Entered 04/02/20 15:32:13                      Desc Main
                                           Document      Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                                Order Filed on April 2, 2020
 Dale E. Barney, Esq.                                                           by Clerk
                                                                                U.S. Bankruptcy Court
 David N. Crapo, Esq.                                                           District of New Jersey
 GIBBONS P.C.
 One Gateway Center
 Newark, New Jersey 07102
 Telephone: (973) 596-4500
 Facsimile: (973) 596-0545
 E-mail: dbarney@gibbonslaw.com
        dcrapo@gibbonslaw.com
 Counsel for Discover Growth Fund, LLC


 In re:                                                      Chapter 11

 IMMUNE PHARMACEUTICALS, INC., et                            Case No. 19-13273 (VFP)
 al.,1
                                                            (Jointly Administered)
                            Debtor.
                                                             Hearing Date: April 1, 2020



          ORDER GRANTING MOTION OF DISCOVER GROWTH FUND, LLC
          TO CONVERT PURSUANT TO 11 U.S.C. § 1112(B)



          The relief set forth on the following page number two and three is hereby ORDERED.


 DATED: April 2, 2020




 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Immune Pharmaceutical, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).


                                                                                                 2733018.1 115785-100485
Case 19-13273-VFP         Doc 400    Filed 04/02/20 Entered 04/02/20 15:32:13               Desc Main
                                    Document      Page 2 of 2



 Page 2
 Debtors:               Immune Pharmaceuticals, Inc., et al.,
 Case No.:              19-13273 (VFP)
 Caption of Order:      Order Motion of Discover Growth Fund, LLC to Convert Pursuant to 11
                        U.S.C. § 1112(b).
                        ____________________________________________________________

        Upon the Motion of Discover Growth Fund, LLC (“Discover”), a secured creditor and

 party-in-interest, for an Order of this Court converting these cases to Chapter 7 cases pursuant to

 11 U.S.C. § 1112(b) (“Motion”); and this Court having jurisdiction to consider the Motion

 pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested

 therein being a core proceeding under 28 U.S.C. § 157(b)(2); and venue for the Motion being

 proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

 Motion; and such notice having been adequate and appropriate; and it appearing that no other or

 further notice is needed; and upon consideration of the Motion; the objections thereto and the

 arguments of counsel; and the Court having found and determined, based on the record of this

 Motion and the entire proceedings in this case, that Discover has demonstrated the need for a

 disinterested fiduciary in these cases and that cause exists for the conversion of these cases

 pursuant to 11 U.S.C. § 1112(b) to cases under Chapter 7 of the United States Bankruptcy Code,

 including (without limitation) on the basis of substantial and continuing loss to or diminution of

 the estate and the absence of a reasonable likelihood of rehabilitation; and after due deliberation

 and sufficient cause appearing therefor, and as set forth on the record on April 1, 2020; it is

        ORDERED, that the Motion is granted and these cases are converted to cases

 under Chapter 7 of the United States Bankruptcy Code; and it is further

        ORDERED that the United States Trustee for Region 3 be and hereby is, directed

 to appoint a disinterested person as Chapter 7 Trustee in these cases.



                                                   2
                                                                                   2733018.1 115785-100485
